USCA11 Case: 21-11317        Date Filed: 08/17/2022       Page: 1 of 6




                                              [DO NOT PUBLISH]
                              In the
        United States Court of Appeals
                   For the Eleventh Circuit

                    ____________________

                           No. 21-11317
                     Non-Argument Calendar
                    ____________________

STACY ANTONIO SCOTT, JR.,
                                                Plaintiff-Appellant,
                              versus
GLENN J. WHITE,
Deputy Sheriff, Osceola County Sheriffs Office,
ROBERT M. STOCKMAN,
Deputy Sheriff, Osceola County Sheriffs Office, et al.,


                                             Defendants-Appellees.
USCA11 Case: 21-11317         Date Filed: 08/17/2022     Page: 2 of 6




2                       Opinion of the Court                 21-11317

                     ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 6:19-cv-01753-PGB-GJK
                    ____________________

Before NEWSOM, BRASHER, and ANDERSON, Circuit Judges.
PER CURIAM:
        Stacy Antonio Scott, Jr., proceeding pro se, appeals the dis-
trict court’s grant of a motion to dismiss her 42 U.S.C. § 1983 claim
for failure to satisfy the Florida statute of limitations under the
prison mailbox rule.
        We review de novo a district court’s ruling on a motion to
dismiss. Hill v. White, 321 F.3d 1334, 1335 (11th Cir. 2003). Under
the prison mailbox rule, a pro se prisoner’s case is deemed filed the
date is it delivered to prison authorities for mailing. Garvey v.
Vaughn, 993 F.2d 776, 783 (11th Cir. 1993). “[T]he mailbox rule
applies to pro se prisoner litigants because a prisoner necessarily
loses control of his filing when he delivers it to prison authorities.”
Jeffries v. United States, 748 F.3d 1310, 1314 (11th Cir. 2014). Pro
se prisoners “are unable to file personally in the clerk’s office, they
cannot utilize a private express carrier, and they cannot place a tel-
ephone call to ascertain whether a document mailed for filing ar-
rived.” Garvey, 993 F.2d at 780. Additionally, pro se prisoners do
not have counsel to monitor the filing process and thus have no
USCA11 Case: 21-11317         Date Filed: 08/17/2022      Page: 3 of 6




21-11317                Opinion of the Court                          3

recourse other than to entrust court filings to prison authorities
over whom they have no control. Jeffries, 748 F.3d at 1310.
        The burden is on prison authorities to prove the date a pris-
oner delivered her documents to be mailed. Washington v. United
States, 243 F.3d 1299, 1301 (11th Cir. 2001). Absent contrary evi-
dence, like prison logs or other records, we assume that a prisoner
delivered a filing to prison authorities on the day the prisoner
signed it. Id. A prisoner who delivers a document to prison au-
thorities gets the benefit of the prison mailbox rule regardless of
whether the document is received by the court. Allen v. Culliver,
471 F.3d 1196, 1198 (11th Cir. 2006). Further, a pro se prisoner’s
notice of appeal is deemed filed when delivered to prison authori-
ties for forwarding to the district court. Id.
        Because we write only for the parties who are familiar with
the facts, we discuss in the course of our analysis only the facts nec-
essary to understand our decision. In order to file the Complaint
within the applicable statute of limitations, Scott had to file it on or
before July 13, 2017. We hold that the district court erred in failing
to apply the mailbox rule. Applying that rule, we hold that the De-
fendants failed to carry their burden of proof with respect to the
date that Scott delivered the Complaint to prison officials, and ac-
cordingly, on this record the mailbox rule applies and the Com-
plaint is deemed filed in March 2017, well within the statute of lim-
itations.
      The district court noted that it would typically apply the
prison mailbox rule and find that the date a plaintiff signed and
USCA11 Case: 21-11317         Date Filed: 08/17/2022      Page: 4 of 6




4                       Opinion of the Court                  21-11317

turned the complaint over to prison officials would serve as the
date of filing. However, the district court found the envelope 1 con-
taining Scott’s Complaint had a return address for Santa Rosa Cor-
rectional Institution, different from Apalachee Correctional Insti-
tution in which Scott was imprisoned at the time of her initial Com-
plaint, and the envelope containing the Complaint was stamped by
prison officials at Santa Rosa on September 3, 2019. The district
court reasoned:
       The mailing envelope contradicts the date [Decem-
       ber 21, 2016] the Complaint was signed by Plaintiff.
       Furthermore, it is unlikely that the Complaint was
       mailed from Apalachee Correctional Institution in
       December 2016, became lost in the Florida Depart-
       ment of Corrections mail system for almost three
       years, and then was subsequently mailed on Septem-
       ber 3, 2019, from a different prison without Plaintiff’s
       knowledge. Consequently, based on the evidence ap-
       parent from the record, the Court concludes that this
       action is barred by the statute of limitations.
Doc. 46 at 8.
        The problem with the reasoning of the district court is that
it failed to take full cognizance of the fact that the Complaint bore
on its first page a stamp indicating that it was received by Apalachee
prison officials on December 27, 2016, well within the applicable


1      The envelope was not scanned and entered in the court docket, but
the court took judicial notice of it.
USCA11 Case: 21-11317             Date Filed: 08/17/2022         Page: 5 of 6




21-11317                   Opinion of the Court                               5

statute of limitations. The Apalachee prison stamp shows no indi-
cation of fabrication.
       Although the Complaint did arrive at the district court in an
envelope with a return address from Santa Rosa and bearing the
Santa Rosa stamp indicating it was delivered to prison officials at
the belated date of September 3, 2019, the Complaint not only in-
dicated that it was signed by Scott on December 21, 2016, but it
was also stamped with the Apalachee stamp on December 27, 2016.
While it may well be one thing to deem that the belated envelope
from Santa Rosa would be sufficient to rebut the presumption
based on the date which the prisoner provides as the signature date
of the Complaint,2 the apparently authentic December 27, 2016,
date stamp provided by the Apalachee prison officials is quite an-
other thing.
       Although we understand the district court’s confusion based
on the unexplained belated envelope from Santa Rosa in which the
Complaint was delivered to the district court, we cannot overlook
the fact that the Defendants have the burden of proving the date
the Complaint was delivered to the prison authorities. In light of
the evidence here supporting the fact that the Complaint was de-
livered to the Apalachee prison officials on December 27, 2016—
i.e. in light of the evidence provided by the Apalachee prison
stamp—we conclude that the district court erred. On the basis of
the instant record, we cannot conclude that the Defendants carried
their burden of proof. 3 On remand, the district court may well


2       In this case, we need not, and of course do not, so hold.
3      Defendants cite nonbinding decisions for the proposition that a pris-
oner petitioner claiming the benefit of the mailbox rule should also be required
USCA11 Case: 21-11317               Date Filed: 08/17/2022          Page: 6 of 6




6                           Opinion of the Court                        21-11317

want to permit development of the facts to more precisely deter-
mine what actually happened with respect to whether and when
Scott delivered the Complaint to the Apalachee prison officials.
       Accordingly, 4 the judgment of the district court is vacated
and the case is remanded for further proceedings not inconsistent
with this opinion.
        VACATED AND REMANDED




to show diligence in ascertaining the status of his filing after allegedly deliver-
ing a mailing to prison officials. In conjunction with this argument, the De-
fendants urge us not to consider Scott’s explanation for the delayed delivery
of the copy of the Complaint to the Santa Rosa prison officials and Scott’s ev-
idence that she was in fact diligent in following up. This is because Scott filed
that evidence in the district court only after the district court ruled, i.e. simul-
taneously with Scott’s notice of appeal. Because the district court relied on
Scott’s lack of diligence in following up only with respect to its separate ruling
on equitable tolling—and did not rely on it in declining to apply the mailbox
rule—we decline to address these arguments in the first instance.
4       We also reject the Defendants’ argument that the notice of appeal was
untimely. The judgment of the district court was entered on February 17,
2021. Scott’s notice of appeal—which was dated March 8, 2021, with its
Apalachee prison stamp dated March 8, 2021—indicates that it was delivered
to the prison officials on that date, which was well within the deadline for filing
the appeal.